Citation Nr: 1210032	
Decision Date: 03/16/12    Archive Date: 03/28/12

DOCKET NO.  06-27 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for fibromyalgia, to include as a medically unexplained chronic multisymptom illness related to Persian Gulf War service in Southwest Asia.  

2.  Entitlement to service connection for chronic fatigue syndrome, to include as a medically unexplained chronic multisymptom illness related to Persian Gulf War service in Southwest Asia.  


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel


INTRODUCTION

The Veteran had active duty service from November 1986 to March 1987, October 1990 to May 1991 and from September 2005 to January 2009, including service in the Persian Gulf from October 1990 to April 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2004 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA) located in Chicago, Illinois, which denied service connection for fibromyalgia and chronic fatigue syndrome.  Jurisdiction was transferred to the St. Louis, Missouri RO in approximately August 2006 and then transferred to the Appeals Management Center (AMC) in April 2010.  

The Board remanded these claims in August 2010 for additional development.  

In January 2012, the Veteran submitted additional medical evidence.  It was accompanied by waiver of review by the agency of original jurisdiction (AOJ).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

The Veteran's Claims Assistance Act of 2000 (VCAA) requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate her claim.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c), (d) (2011).  The VCAA's duty to assist includes a duty to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  38 C.F.R. § 3.159(c)(4). 

In January 2012, Dr. C.H. reported that the Veteran had been treated for posttraumatic stress disorder (PTSD), fibromyalgia, and chronic fatigue syndrome.  He stated that fibromyalgia and chronic fatigue syndrome had been shown to follow a traumatic psychological experience and that the Veteran's medical history fitted this pattern.  He opined that the Veteran currently had fibromyalgia and chronic fatigue syndrome.  

The private treatment records referred to by Dr. C.H. are not associated with the claims folder.  VA has a duty to obtain records of treatment reported by private physicians.  Massey v. Brown, 7 Vet. App. 204 (1994).

VA has adopted a regulation requiring that when it becomes aware of private treatment records it will specifically notify the Veteran of the records and provide a release to obtain the records.  If the Veteran does not provide the release, VA has undertaken to request that the Veteran obtain the records.  38 C.F.R. § 3.159(e)(2) (2011).   

The Veteran was afforded a VA examination for the claimed fibromyalgia and chronic fatigue syndrome in November 2010.  The examiner concluded that she had symptoms associated with both disabilities, but did not report the criteria that were absent.  

VA regulations provide that where an examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes.  38 C.F.R. § 4.2 (2011); see 38 C.F.R. § 19.9 (2011).  Where the Board makes a decision based on an examination report which does not contain sufficient detail, remand is required "for compliance with the duty to assist by conducting a thorough and contemporaneous medical examination."  Goss v. Brown, 9 Vet. App. 109, 114 (1996); Stanton v. Brown, 5 Vet. App. 563, 569 (1993). 

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to complete authorizations for VA to obtain records of treatment for fibromyalgia and chronic fatigue syndrome from all healthcare providers, including Dr. C.H.  Ascertain if the Veteran has ever received VA treatment for fibromyalgia or fatigue related symptoms, and if so obtain those records.  

If the Veteran fails to furnish any necessary releases for private treatment records, she should be advised to obtain the records and submit them to VA. 

If any records requested cannot be obtained, inform the Veteran of this fact, of the efforts made to obtain the records and of any additional efforts that will be made with regard to her appeals.

2.  After any additional treatment records have been obtained and associated with the claims file, or all efforts to obtain such records have been exhausted, ask the examiner who provided the November 2010 examination to review the claims folder, including any newly obtained records; consideration of such should be reflected in the completed examination report or addendum.  

The examiner should: 

a) opine as to whether the Veteran meets the diagnostic criteria for fibromyalgia and identify each missing criterion.  

b) opine as to whether the Veteran meets the diagnostic criteria for chronic fatigue syndrome and identify each missing criterion.  

c) indicate whether the Veteran's fatigue, muscle and joint pain, headaches, memory loss, gastrointestinal symptoms, or sleep disorders are attributable to a specific diagnosis. 

d) if the fatigue, muscle and joint pain, headaches, memory loss, gastrointestinal symptoms, or sleep disorders and any additional symptoms are not due to a specific disease entity, indicate whether they represent an objective indication of chronic disability resulting from an undiagnosed illness related to the Veteran's Persian Gulf War service; 

e) if the fatigue, muscle and joint pain, headaches, memory loss, gastrointestinal symptoms, or sleep disorders and any additional symptoms not due to a specific disease entity represent an objective indication of chronic disability resulting from an undiagnosed illness or a chronic multisymptom illness such as fibromyalgia or chronic fatigue syndrome, describe the extent to which the illness has manifested; 

f) provide a rationale, with references to the record, for the opinions expressed; and 

g) If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

The examiner is advised that the Veteran is competent to report her symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports, the examiner should provide a reason for doing so.

If the examiner who provided the October 2010 is unavailable, or unable to provide the necessary information and opinions, afford the Veteran a new examination to obtain the necessary information and opinions.

3.  The RO/AMC should review the examination reports to ensure that they contain all information and opinions requested in this remand. 

4.  If any claim on appeal remains denied, the RO/AMC should issue a supplemental statement of the case before returning the case to the Board, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

